Case 3:20-cv-00797-TJC-MCR Document 13 Filed 12/04/20 Page 1 of 2 PageID 41




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   YOLANDA HENDLEY,

         Plaintiff,

   v.                                            Case No. 3:20-cv-797-J-32MCR

   COMMISSIONER OF SOCIAL
   SECURITY,

         Defendant.



                                    ORDER

         This case is before the Court on Plaintiff Yolanda Hendley’s Motion to

   Oppose to Stay Proceedings (Doc. S-12). Ms. Hendley commenced this lawsuit

   on July 17, 2020 against Andrew Saul, the Commissioner of Social Security.

   (Doc. 1). On October 16, 2020, the Commissioner filed an Unopposed Motion to

   Stay Proceedings (Doc. S-10), explaining that the Agency has experienced

   serious delays due to COVID-19. The Court granted that motion, stayed the

   case, and directed the Commissioner to file an answer or further status report

   no later than January 19, 2021. (Doc. 11). Ms. Hendley then filed a motion to

   oppose the stay (Doc. S-12), informing the Court that she misunderstood

   correspondence from the Commissioner and did not intend to consent to a stay

   in her case.
Case 3:20-cv-00797-TJC-MCR Document 13 Filed 12/04/20 Page 2 of 2 PageID 42




         Although Ms. Hendley did not intend to consent to a stay, the

   Commissioner is unable to produce the records necessary to adjudicate Ms.

   Hendley’s case at this time; this is one of many cases affected by the COVID-19

   pandemic, and the Commissioner is working on those cases as quickly as

   possible. The Court assures Ms. Hendley that most cases are re-opened

   following a short stay, and as soon as her file is assembled, the case will be

   returned to the active docket. At that point, the assigned United States

   Magistrate Judge will issue a scheduling order, and the case will proceed.

         Thus, Ms. Hendley’s Motion to Oppose to Stay Proceedings (Doc. S-12) is

   DENIED.

         DONE AND ORDERED in Jacksonville, Florida the 4th day of

   December, 2020.




   tnm
   Copies:

   Ms. Yolanda Hendley
   Pro se plaintiff

   Counsel of record




                                          2
